t c summary opinion united_states tax_court edward m and elizabeth a dart petitioners v commissioner of internal revenue respondent docket no 402-08s filed date edward m and elizabeth a dart pro sese anne d melzer and stephani bouvet specially recognized for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an addition_to_tax under sec_6651 of dollar_figure the issues we must decide are whether petitioners are liable for the 10-percent additional tax for an early distribution from a retirement account under sec_72 and whether they are liable for an addition_to_tax under sec_6651 for failure to timely file their return background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioners resided in the state of new york petitioners’ federal_income_tax return was filed on date on that return they reported wages of dollar_figure interest_income of dollar_figure unemployment_compensation of dollar_figure social_security_benefits of dollar_figure and distributions from a qualified retirement account of dollar_figure the dollar_figure distribution represented a date withdrawal from a qualified retirement account in the name of petitioner edward m dart at the time of the withdrawal mr dart had not yet attained age during petitioner elizabeth dart was disabled by at least the first part of mr dart had become unable to work because of medical problems that had become increasingly worse over the years since mr dart has remained disabled and unable to work mr dart made the date withdrawal from his retirement account in order to be able to pay mounting bills including those for petitioners’ home mortgage and medical_expenses in date mr dart applied to the social_security administration for disability benefits in his application mr dart included a detailed list of his physical ailments his application in date contained all of the information that mr dart has submitted to the social_security administration regarding his disability mr dart received written notification from the social_security administration approving his application_for disability benefits that notification stated we found that you became disabled under our rules on date discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer generally bears the burden of proving that these determinations are in error rule a 290_us_111 sec_72 provides for a 10-percent additional tax where a person under the age of withdraws money from a qualified retirement account unless that person falls within an enumerated exception sec_72 provides an exception for distributions attributable to the employee’s being disabled within the meaning of subsection m sec_72 provides meaning of disabled --for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require in 106_tc_337 we stated the regulations promulgated pursuant to the statutory authorization contained in sec_72 provide that an individual will be considered to be disabled if he or she is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or to be of long-continued and indefinite duration sec_1 17a f income_tax regs significantly the regulations also provide that an impairment which is remediable does not constitute a disability sec_1_72-17a income_tax regs generally it is intended that the proof of disability be the same as where the individual applies for disability payments under social_security id pincite citing s rept pincite c b supp mr dart’s medical_condition was so severe that he was unable to work for almost all of and has been unable to work ever since on the basis of the information that mr dart submitted to the social_security administration in date the social_security administration found that mr dart became disabled under our rules on date respondent argues that because date i sec_21 days after mr dart’s withdrawal from his retirement account on date petitioners have not shown that mr dart was disabled at the time of the withdrawal this argument ignores the evidence including the testimony of petitioners and the fact that the social_security administration based its disability determination on facts that mr dart submitted in date we hold that when mr dart made the date withdrawal he was disabled within the meaning of sec_72 and that petitioners are not liable for the 10-percent additional tax under sec_72 as to the addition_to_tax under sec_6651 for failure to timely file petitioners state in their petition we are both now on disability i pincite she pincite next month i filed late having to wait for the funds from my ira since it was good friday and easter weekend causing delays the parties stipulated that petitioners’ return was filed on date and there is no evidence to show reasonable_cause there is also no evidence to invoke the timely mailing-timely filing rules of sec_7502 there is nothing in the record to indicate whether the return was mailed to respondent or how the date filing_date was determined we are therefore required to hold petitioners liable for the addition_to_tax however because of our holding that petitioners are not liable for the 10-percent additional tax under sec_72 the sec_6651 addition_to_tax will be greatly reduced from the dollar_figure that was determined in the notice_of_deficiency and will require recomputation to reflect the foregoing decision will be entered under rule we note that date was a saturday therefore the return would not have been due until mon date see sec_7503 therefore the filing wa sec_1 day late in respondent’s pretrial memorandum respondent mistakenly states petitioners filed their income_tax return on date perhaps this mistake explains respondent’s tenacity there was a modest amount of unpaid tax reported as due on the date the return was filed
